                 Case 1:21-cv-01114-CCB Document 14-1 Filed 06/05/21 Page 1 of 1                               Page 1 of 1
                                               The Daily Record
                                                200 St. Paul Place Suite 2480
                                                 Baltimore, Maryland 21202
                                                      1 (443) 524-8100
                                                  www.thedailyrecord.com

                                                                        Order #:            12006849
                                                                        Case #:
           PUBLISHER'S AFFIDAVIT                                        Description:

We hereby certify that the annexed advertisement was                    NOTICE OF ACTION IN REM AND ARREST OF VESSELS
published in The Daily Record, a daily newspaper published
in the State of Maryland 1 times on the following dates:
     6/4/2021




            Darlene Miller, Public Notice Coordinator
                   (Representative Signature)
